DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 and 12/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant's argument, filed on January 20, 2021 has been entered and carefully considered. Claims 1-7 and 19-20 are amended and claim 8 has been canceled. Claims 1-7 and 9-20 are pending. 
The rejection of claims 1, 2, 9, 14, 19 and 20 under 35 U.S.C 112(f) is withdrawn.

Response to Arguments
Applicant's arguments filed on 01/20/2021 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over  URA (US. Pub. No. 2017/0064196 A1) in view of KOEZUKA et al. (US. Pub. No.  2018/0004907 A1).

Regarding claim 1, a surveillance apparatus comprising ([para 0005]- surveillance camera, having conventionally been installed on limited places such as important facilities): one or more processors([see in Fig. 2 and para 0008, para 0048]-; and at least one or more memories storing executable instructions which, when executed by the one or more processors, cause the information processing device to perform operations([see in Fig. 2]- a storage unit 20) including:  acquiring a video image captured by an image capturing apparatus([abstract]-a display control apparatus includes a plurality of image capture units, an output unit, a behavior detection unit, a situation detection unit, a display image generation unit, and a display control unit); recording the video image captured by the image capturing apparatus to a storage device([see in  Fig. 2 and para 0225]- the program recorded in the storage medium include not only processes executed in a time-series manner according to the order of the steps, but also processes executed in parallel or individually and not always required to be executed in a time-series manner).
However, URA does not exclusively disclose detecting an abnormality from the video image; determining a start time of the detecting the abnormality and an end time of the detecting the abnormality detected by the detecting unit; and controlling a display apparatus to play the acquired video image until the determined end time, and after the determined end time the display apparatus to play the recorded video image which has been captured from the start time to the end time.
In an analogous art, KOEZUKA teaches detecting an abnormality from the video image([see in Fig. 4]-detecting abnormality); determining a start time of the detecting the abnormality([see in Fig. 4]- At a timing t3 after start of the work, when detecting an abnormality in the worker's living body) and an end time of the detecting the abnormality detected by the detecting unit([see in Fig. 4]- camera 50 continue capturing an image of the work content performed by the worker from a timing t1 of start controlling a display apparatus to play the acquired video image until the determined end time([see in Fig. 4]- camera 50 continue capturing an image of the work content performed by the worker from a timing t1 of start of work until a timing t5 of end of work, and temporarily store imaging data thereof in the memory sections 23 and 53. However, if the memory sections 23 and 53 continue storing the imaging data of every work of each worker, the volume of accumulated data will become enormous. Hence, the worker camera 20 and the surveillance camera 50 erase their stored imaging data when the work ends), and after the determined end time the display apparatus to play the recorded video image which has been captured from the start time to the end time([see in Fig. 4-5,8]- At a timing t3 after start of the work, when detecting an abnormality in the worker's living body, the management computer 300 transmits an abnormality signal to the worker camera 20 attached to the worker who undergoes the living body normality and the surveillance camera 50. On the other hand, when receiving the abnormality signal from the management computer 300, the worker camera 20 and the surveillance camera 50 continue capturing an image while standing by for a predetermined time (e.g., 10 minutes) until the imaging data in abnormal conditions is complete).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of KOEZUKA to the modified system of URA abnormality processing is processing for stopping operation of a device used in work of the worker[KOEZUKA;para 0011].

    PNG
    media_image1.png
    840
    976
    media_image1.png
    Greyscale




Regarding claim 17, KOEZUKA teaches wherein a plurality of the video acquired from each of a plurality of image capturing apparatuses and recorded to the storage device, abnormality is detected from the plurality of video images, and the start time and end time are determined based on a result of the detecting of the abnormalities from the plurality of video images([see in Fig. 4-5,8]- At a timing t3 after start of the work, when detecting an abnormality in the worker's living body, the management computer 300 transmits an abnormality signal to the worker camera 20 attached to the worker who undergoes the living body normality and the surveillance camera 50. On the other hand, 
Regarding claim 18, KOEZUKA teaches wherein an attention period including a period from the start time to the end time of the detecting the abnormality an attention period including a period from the start time to the end time of the detecting the abnormality is at least in one of the plurality of video images([see in Fig. 4-5,8]- At a timing t3 after start of the work, when detecting an abnormality in the worker's living body, the management computer 300 transmits an abnormality signal to the worker camera 20 attached to the worker who undergoes the living body normality and the surveillance camera 50. On the other hand, when receiving the abnormality signal from the management computer 300, the worker camera 20 and the surveillance camera 50 continue capturing an image while standing by for a predetermined time (e.g., 10 minutes) until the imaging data in abnormal conditions is complete)..
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for method claim 19 have been met in claim 1.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 20 have been met in claim 1.

Claims 2-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over  URA in view of KOEZUKA as applied to claim 1 above and further in view of Reinpoldt (US 2012/0194342 A1).

Regarding claim 2, the combination of URA and KOEZUKA don’t exclusively disclose accept wherein executing the executable instructions causes the information processing apparatus to perform further operations including: acquiring an instruction to end the playback of the recorded video image the display apparatus is controlled to repeatedly play back of the recorded video image until the instruction is acquired.
In an analogous art, Reinpoldt teaches wherein executing the executable instructions causes the information processing apparatus to perform further operations including: acquiring an instruction to end the playback of the recorded video image the display apparatus is controlled to repeatedly play back of the recorded video image until the instruction is acquired ([Abstract, Fig. 1, paragraphs [0002-0010, 0024], Fig. 5 – video display 510, paragraphs [0033])-It discloses that in a public transport environment, it is possible to use thermal sensors in order to detect body temperatures of passengers that are above the normal body temperature to indicate an illness. It also discloses an individual able to watch the footage on a display for active operators or users as seen in Fig. 3 and described in paragraph [0026]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Reinpoldt to the modified system of URA and KOEZUKA to be able to detect this for the benefit of detecting and stopping or at least recording the potential spread of an illness in the public transit system and being actively monitored (Reinpoldt paragraphs [0002-0010]).
Regarding claim 3, Reinpoldt teaches wherein the abnormality is detected using a position of a specific subject from the video image(Abstract, Fig. 1, paragraphs [0002-
	Regarding claim 4, Reinpoldt teaches wherein the specific subject is a human body or a moving object(Abstract, Fig. 1, paragraphs [0002-0010, 0024], Fig. 5 – video display 510, paragraphs [0033])- It discloses that in a public transport environment, it is possible to use thermal sensors in order to detect body temperatures of passengers that are above the normal body temperature to indicate an illness. It also discloses an individual able to watch the footage on a display for active operators or users as seen in Fig. 3 and described in paragraph [0026]).
	Regarding claim 5, Reinpoldt teaches wherein the display device is controlled to display a
trajectory of the specific subject so as to be superimposed on the image(Abstract, Fig. 1, paragraphs [0002-0010, 0024], Fig. 5 – video display 510, paragraphs [0033])-It discloses that in a public transport environment, it is possible to use thermal sensors in order to detect body temperatures of passengers that are above the normal body temperature to indicate an illness. It also discloses an individual able to watch the footage on a display for active operators or users as seen in Fig. 3 and described in paragraph [0026]. The temperature overlay is already present on the data since it is capable of facial recognizing individuals as well as checking their temperature and tracking them throughout the public mass transit system).
 teaches deciding a layout of the video images to be displayed, wherein the display apparatus is controlled to display such that a video image acquired from the image capturing apparatus and the recorded video image are superimposed according to the layout(Abstract, Fig. 1, paragraphs [0002-0010, 0024], Fig. 5 – video display 510, paragraphs [0033])- It discloses that in a public transport environment, it is possible to use thermal sensors in order to detect body temperatures of passengers that are above the normal body temperature to indicate an illness. It also discloses an individual able to watch the footage on a display for active operators or users as seen in Fig. 3 and described in paragraph [0026]. The temperature overlay is already present on the data since it is capable of facial recognizing individuals as well as checking their temperature and tracking them throughout the public mass transit system).

	
Claims 6, 7  are rejected under 35 U.S.C. 103 as being unpatentable over  URA and KOEZUKA and  in view of Reinpoldt as applied to claim 3 above and further in view of Silvemail et al. (US 2006/0077256 A1).

Regarding claim 6, the combination of URA, KOEZUKA and Reinpoldt don’t explicitly disclose wherein the period start time and the end time are determined based on a period in which the specific subject involved in the abnormality is continuously present in the video image.

Regarding claim 7, Silvemail teaches wherein the abnormality is detected in case where the abnormality is interrupted for a time shorter than a predetermined threshold value(Fig. 1 – step 950 Trigger event?: In paragraph [0026])- it discloses that the event can be customized by the user to trigger on events that would be beneficial to the user. This includes thresholds for the event triggers and duration times beyond 60-90 seconds).  
Claim 8 (canceled). 



Allowable Subject Matter
Claims 10-16, specifically claim 10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Yokota et al., US 2001/0021965 A1, discloses technique for use with recording media for recording content such as audio data and video data.
2.	MATSUO et. al., 2012/0317420 A1, discloses method that perform authentication of video or audio related digital data.
3.	YANG et al., US 2015/0077552 A1, directed to a head mounted system.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MD N HAQUE/Primary Examiner, Art Unit 2487